Affirmed and Memorandum Opinion filed March 26, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00885-CR

                    CARLOS LUIS COMPEAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CR-3340

                         MEMORANDUM OPINION


      Appellant appeals his conviction for felony assault causing bodily injury to a
person with whom he had a dating relationship. Appellant’s appointed counsel
filed a brief in which he concludes the appeal is wholly frivolous and without
merit. The brief meets the requirement of Anders v. California, 386 U.S. 738
(1967), presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On July 12, 2018, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2